Opinion of the Court, Gary, P. J. The appellees sued for commissions on a loan which they claim to have obtained for the appellant. Ho review of the facts is necessary. The counsel for the appellee states in his brief that the principal question is, “ Are the plaintiffs prevented from recovering herein because they did not have a license as real estate brokers from the City of Chicago % ” The question arises upon a plea by the appellant, to which a demurrer was sustained. Ho objection is made to the plea other than that the ordinance can not affect the business relations of the parties. The contrary was decided by this court in Hustis v. Pickands, 27 Ill. App. 270, where the ordinance is copied, and we followed that case in Eckert v. Collott, 46 Ill. App. 361. The demurrer was wrongly sustained, and the judgment is reversed and the cause remanded.